Citation Nr: 1236047	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  07-10 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance of another person.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to May 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

This case was previously before the Board in July 2009 and February 2012 when the above listed issue was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA treatment notes reveal an indication that the Veteran received treatment from University of Louisville Neurology and Dr. S. at University Neurologists.  These notes indicate that the Veteran was prescribed medication by a physician at University of Louisville Neurology and that Office Visit notes from University Neurologists were scanned by VA.  However, review of the claims file does not reveal that the treatment records from University of Louisville Neurology, University Neurologists, or Dr. S. have been associated with the claims file.

In addition, review of the claims file reveal treatment records dated through December 2011.  In addition, a note dated in February 2012 indicates that an appointment was made for the Veteran and mailed.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain all VA treatment records regarding the Veteran dated since December 2011.  In addition, after adequate authorization has been obtained, attempts must be made to obtain and associate with the claims file all treatment records regarding the Veteran from University of Louisville Neurology, University Neurologists, and Dr. S.

As additional treatment records are outstanding and will be associated with the claims file upon remand the Board finds it necessary to afford the Veteran a VA medical examination regarding whether the Veteran's service-connected disabilities alone necessitate the aid and attendance of another person.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since December 2011.

2.  After securing the proper authorization, request all treatment records pertaining to the Veteran from University of Louisville Neurology, University Neurologists, and Dr. S.  At least two attempts must be made to obtain any outstanding treatment records and all attempts to obtain these records must be noted in the claims file.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, afford the Veteran a VA aid and attendance examination.  Request that the examiner review the claims file and note whether in fact the claims folder was provided and reviewed.  The examination should entail a complete medical history, a thorough physical evaluation, and any diagnostic testing deemed necessary by the examiner.  All applicable diagnoses should then be fully detailed prior to entry of the VA examiner's determination, based solely on the effects of service-connected disabilities, whether service-connected disabilities alone necessitate the aid and attendance of another person. 

4.  Lastly, readjudicate the remaining issue on appeal taking into consideration the entire claims file and if the decision is adverse to the Veteran in any way, issue to the Veteran a supplemental statement of the case and then provide an appropriate period of time in which he may respond, and then return the appeal to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

